Citation Nr: 1409114	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  06-20 906	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for malignant melanoma, for accrued benefits purposes.

3.  Entitlement to a disability rating greater than 30 percent for asbestosis, for accrued benefits purposes.

4.  Entitlement to a disability rating greater than 10 percent for chronic bilateral maxillary sinusitis, for accrued benefits purposes.

5.  Entitlement to a disability rating greater than 10 percent for residuals of a left eye disability, for accrued benefits purposes.

6.  Entitlement to special monthly compensation based on the need for aid & attendance/housebound status, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1941 to May 1946.  He died in July 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 10 percent for residuals of a left eye disability (which was characterized as residuals of healed iridocyclitis, left eye).  A videoconference Board hearing was held at the RO in August 2007 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The Board denied the Veteran's increased rating claim for a left eye disability in October 2007.  The Board also denied the Veteran's motion for reconsideration of its October 2007 decision in April 2008.  The Veteran, through an attorney, appealed the Board's October 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court vacated and remanded the Board's October 2007 decision.  

Pursuant to the Court's December 2009 decision, the Board remanded the Veteran's increased rating claim for a left eye disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development in June 2010.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for updated VA examination to determine the nature and etiology of his service-connected left eye disability.  This examination occurred in August 2010.  An addendum to this examination report was obtained in April 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran filed claims for disability ratings greater than 30 percent for asbestosis and greater than 10 percent for chronic bilateral maxillary sinusitis and a claim of service connection for malignant melanoma (which he characterized as cancers) in May 2011.  He also reported for VA aid & attendance/housebound status examination in May 2011.  It appears that the RO inferred an informal claim for special monthly compensation (SMC) based on the need for aid & attendance/housebound status based on this examination report.

Following the Veteran's death in July 2011, the Appellant filed a VA Form 21-0847, "Request For Substitution Of Claimant Upon Death Of Claimant," in August 2011 seeking substitution as the claimant with respect to the Veteran's currently appealed claims.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013) (providing for substitution of claimants for Veterans who died after October 10, 2008).  The Appellant also filed a claim of service connection for the cause of the Veteran's death in August 2011.  

This matter also is on appeal from a June 2012 rating decision in which VA's Pension Management Center (PMC) in Milwaukee, Wisconsin, denied the Appellant's claim of service connection for the cause of the Veteran's death, her claim of service connection for malignant melanoma, for accrued benefits purposes, her claims for disability ratings greater than 30 percent for asbestosis, greater than 10 percent for chronic bilateral maxillary sinusitis, and greater than 10 percent for residuals of a left eye disability, each for accrued benefits purposes, and her claim of entitlement to SMC based on the need for aid & attendance/housebound status, for accrued benefits purposes.

Because the Appellant is a proper substitute claimant for the Veteran, and after reviewing the record evidence, the Board has recharacterized the issues on appeal as stated on the title page of this decision.  See 38 U.S.C.A. § 5121(a).  And, because the Appellant currently lives within the jurisdiction of the RO in Cleveland, Ohio, that facility retains jurisdiction in this appeal.

In August 2013 correspondence, the Board notified the Appellant that the Veterans Law Judge who held the August 2007 videoconference hearing in this appeal had retired.  The Appellant was offered the opportunity for another Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.717.  The Appellant declined another Board hearing in September 2013.  See also 38 C.F.R. § 20.702.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate and a "Supplementary Medical Certification," shows that he died in July 2011 of malignant melanoma; other significant conditions contributing to death but not resulting in the Veteran's death were asbestosis.

2.  During the Veteran's lifetime, service connection was in effect for asbestosis, evaluated as 30 percent disabling effective March 27, 2001, chronic bilateral maxillary sinusitis, evaluated as 10 percent disabling effective May 30, 1946, and for residuals of a left eye disability, evaluated as 10 percent disabling effective June 5, 2004; the Veteran's combined disability evaluation for compensation was 40 percent effective March 27, 2001.

3.  The record evidence shows that the cause of the Veteran's death was not related to active service.

4.  The record evidence shows that, prior to his death, the Veteran's malignant melanoma was not related to active service.

5.  The record evidence shows that, prior to his death, the Veteran's service-connected asbestosis was manifested by, at worst, an FVC of 67 percent of predicted value.

6.  The record evidence shows that, prior to his death, the Veteran's service-connected chronic bilateral maxillary sinusitis was manifested by, at worst, complaints of post-nasal drip.

7.  The record evidence shows that, prior to his death, the Veteran's service-connected residuals of a left eye disability were manifested by, at worst, 2 small corneal scars not on the visual axis of the left eye and reported starbursts at night in the left eye.

8.  The record evidence shows that, prior to his death, the Veteran was not in need of the regular aid and attendance of another person and was not housebound as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Malignant melanoma was not incurred in active service, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2013).

3.  The criteria for a disability rating greater than 30 percent for asbestosis have not been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6833 (2013).

4.  The criteria for a disability rating greater than 10 percent for chronic bilateral maxillary sinusitis have not been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.97, DC 6513 (2013).

5.  The criteria for a disability rating greater than 10 percent for residuals of a left eye disability have not been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.383, 3.951, 3.1000, 4.1, 4.2, 4.7, 4.79, 4.80, 4.83a, Table V, 4.84a, DCs 6066, 6074, 6077, 6079 (effective prior to December 10, 2008).

6.  The criteria for special monthly compensation based on the need for aid and attendance of another person or housebound status have not been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a), 3.1000, 4.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April 2005 and in June and December 2011, VA notified the Veteran (during his lifetime) and the Appellant (after the Veteran's death) of the information and evidence needed to substantiate and complete the currently appealed claims, including what part of that evidence they were to provide and what part VA would attempt to obtain for them.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence relating the cause of the Veteran's death to active service.  The Appellant also was advised to submit medical evidence relating the Veteran's malignant melanoma to active service and noted other types of evidence the Appellant could submit in support of this claim.  These letters further informed the Appellant to submit medical evidence showing that the Veteran's service-connected disabilities had worsened prior to his death.  They also were informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of the currently appealed claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the June and December 2011 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by all of the notice letters issued to the claimant during the pendency of this appeal.  These letters informed the claimant that he or she needed to provide information showing the Veteran's service-connected disabilities had worsened during his lifetime.  They were informed that such evidence could be a statement from the Veteran's doctor or lay statements describing what individuals had observed about his disability.  The claimant was told that he or she needed to provide VA information as to where the Veteran had received medical treatment, or that they could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which the Veteran's disability had worsened.  The claimant also was informed of what evidence VA would obtain on his or her behalf and what he or she needed to do to help VA process the currently appealed claims.  The claimant also has submitted personal statements and lay statements from others with respect to the Veteran's service-connected disability.  As the Board finds the claimant had actual knowledge of the requirement to show worsening of the Veteran's service-connected disability and the variety of the medical and lay evidence which could support the currently appealed claims, any failure to provide the claimant with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.  

As to the second element of Vazquez-Flores notice, the Board acknowledges that, during his lifetime, the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case (SOC) in May 2006 and supplemental statements of the case (SSOCs) in April 2007, October 2010, and in May 2011 addressing his increased rating claim for a left eye disability (the only claim on appeal prior to his death).  The Appellant received an SOC in January 2013 on her service connection claim for the cause of the Veteran's death and her accrued benefits claims and an SSOC in January 2013 on the other currently appealed claims.  Specific VCAA notice to the claimant of the ratings schedule to be applied to the symptomatology of the Veteran's disability is unnecessary in light of repeated correspondence sent to the claimant by the RO/AMC describing the Rating Schedule and applying the relevant regulations to the currently appealed claims.  The Board finds that the claimant was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the claimant was notified and aware of the evidence needed to substantiate the currently appealed claims, as well as the avenues through which he or she might obtain such evidence, and of the allocation of responsibilities between themselves and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting service connection for the cause of the Veteran's death.  The evidence also does not support granting increased ratings for asbestosis, chronic bilateral maxillary sinusitis, or for residuals of a left eye disability, each for accrued benefits purposes.  The evidence finally does not support granting special monthly compensation based on the need for aid & attendance/housebound status, for accrued benefits purposes ("SMC claim").  Because the claimant was fully informed of the evidence needed to substantiate the currently appealed claims, any failure of the RO to notify him or her under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The Appellant was provided with Hupp-compliant notice in June and December 2011.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2005 VCAA notice letter was issued prior to the currently appealed rating decision issued in August 2005; thus, this notice was timely.  The June and December 2011 VCAA notice letters also were issued prior to the currently appealed rating decision issued in June 2012; thus, this notice also was timely.  Because all of the currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative prior to the Veteran's death or to the Appellant and her attorney after the Veteran's death has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the claimant in obtaining evidence and affording the Veteran the opportunity to give testimony before the Board during his lifetime.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; neither the Veteran, during his lifetime, nor the Appellant, after his death, has contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2007 hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as an increased rating claim for a left eye disability.  The Veteran was assisted at the hearing by an accredited representative from his then-service representative, Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's left eye symptomatology since active service. 

Moreover, neither the Veteran nor his representative, during his lifetime, nor the Appellant, after the Veteran's death, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits (the only claim on appeal at that time).  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated that the Veteran's service-connected left eye disability had worsened, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  And the Board notes that the Appellant declined the opportunity for another Board hearing before a different Veterans Law Judge when it was offered to her.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.717.

Prior to his death, the Veteran also was provided with VA examinations which addressed the nature and severity of his service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  The Appellant contends that she is entitled to an increased rating for service-connected asbestosis, chronic bilateral maxillary sinusitis, and for residuals of a left eye disability, each for accrued benefits purposes, because all of these disabilities were more disabling than evaluated during the Veteran's lifetime.  The Appellant is not competent to testify as to the severity of the Veteran's service-connected disabilities prior to his death.  Because the record evidence further does not support the Appellant's assertions that the Veteran's service-connected disabilities were more disabling than evaluated during his lifetime, the Board is not obligated to obtain another opinion concerning the alleged worsening of these disabilities prior to his death.  The Board also finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

The Veteran, during his lifetime, and the Appellant, after the Veteran's death, contended that the VA examinations and medical opinions obtained during the pendency of this appeal were inadequate.  They appear to be raising a general challenge to the professional competence of the VA examiners who treated the Veteran during his lifetime.  The Board acknowledges in this regard that, pursuant to the Court's December 2009 decision, the October 2006 VA examination is inadequate for VA adjudication purposes.  Consistent with the Court's decision, the October 2006 VA examination report was not relied upon in adjudicating the currently appealed claims.

Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the Appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an Appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has raised a specific challenge to the professional medical competence or qualifications of any VA examiner who treated the Veteran prior to his death (with the exception of the inadequate VA examination conducted in October 2006).

Recent Federal Circuit precedent also suggests that VA may rely upon the Veteran's VA medical records in adjudicating the currently appealed claims.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has identified or submitted any evidence or argument that the VA examiners who saw the Veteran prior to his death were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide competent opinions (again, with the exception of the October 2006 VA examination).  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the VA medical records in adjudicating the currently appealed claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

Except for the October 2006 VA examination report, there otherwise has been no showing or even an allegation that any other VA examiner who saw the Veteran during his lifetime was not competent or did not report accurately what he or she found in his or her review of the claims file.  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the currently appealed claims with no benefit flowing to the Appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In determining whether a medical opinion is warranted in a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (or a claim of service connection for the cause of the Veteran's death), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  In this case, the Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died more than 65 years after his service separation of malignant melanoma.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal malignant melanoma and any incident of service.  The Veteran's available service treatment records show no complaints of or treatment for malignant melanoma during active service.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for malignant melanoma.  There is no competent evidence, other than the Appellant's statements, which indicates that the cause of the Veteran's death may be associated with service.  The Appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the Appellant competent to testify as to the etiology of the Veteran's malignant melanoma prior to his death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that there is "no reasonable possibility" that obtaining an opinion regarding the cause of the Veteran's death or the asserted etiological relationship between malignant melanoma and active service "would aid in substantiating the claim."  See DeLaRosa, 515 F.3d at 1322, and Wood, 520 F.3d at 1348.  In summary, VA has done everything possible to notify and assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Cause of Death Claim & Accrued Benefits - Service Connection

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's service-connected asbestosis caused or contributed to his fatal malignant melanoma.  She also contends that service connection for malignant melanoma is warranted, for accrued benefits purposes, because, in her view, the Veteran's in-service asbestos exposure caused or contributed to the malignant melanoma diagnosed just prior to his death.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in July 2011.  The Appellant filed her accrued benefits claims in August 2011; thus, her accrued benefits claims were timely filed.  Id.

The Board notes that, since the time of the Veteran's death, the Appellant has submitted additional evidence in support of her accrued benefits claims.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant since the Veteran's death can be considered in evaluating the Appellant's accrued benefits claims.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because malignant melanoma is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to the Appellant's service connection claim for this disability, for accrued benefits purposes.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show no complaints of or treatment for malignant melanoma during active service.  It appears that a copy of the Veteran's enlistment physical examination was not available for review.  At his separation physical examination in May 1946, clinical evaluation was normal.  

The post-service evidence shows that, on private outpatient treatment on April 11, 2011, the Veteran complained of "lump to his chest wall and underarm.  He states he has noted right arm pain for a couple of weeks.  But in the past couple of days has noted a lump to his underarm and upper chest wall.  He denies tenderness to lumps."  A history of small intestine cancer in 1980, basal cell carcinoma of the skin in 1980, and squamous cell carcinoma of the hand in June 2010 was noted.  Physical examination showed a large lump in the right upper chest wall which "[f]eels fatty in nature" and was "[n]ot moveable," a large lymph node to the right underarm that was not tender, a full range of motion in the arm and shoulder, and no shoulder tenderness.  The impressions were lymphadenopathy and a lump in the chest.  The Veteran was scheduled for a computerized tomography (CT) scan of the chest.

Following private CT scan of the Veteran's chest taken on April 18, 2011, the radiologist's impressions included extensive right axillary adenopathy extending to the retropectoral space with two pulmonary nodules likely malignant/metastatic, multiple abdominal lesions in the liver, left perinephric fat, bilateral adrenal glands, and lymph nodes "indicating metastatic disease," and suspected osseous metastases "near the sternomanubrial junction."

On private outpatient treatment on April 27, 2011, the Veteran complained that he was "worried about malignancy.  He was given the pathology report during today's interview with me."  The Veteran also was "sad and worried since his malignancy work-up began 2 weeks ago."  The assessment was melanoma.  The Veteran was advised to seek hospice/palliative care for counseling "in dealing with death and fear of dying."

A "Problem List" dated in May 2011 and included in the Veteran's private outpatient treatment records indicates that he was diagnosed as having melanoma of the skin "site unspecified" with multiple metastatic lesions in the lungs, adrenal glands, left kidney, and spine.  Additional testing completed in April 2011 had been positive for melanoma in the right anterior chest and right axilla.  It also was noted that the Veteran's metastatic lesions had grown in size since initially being discovered and "are likely representative of progressive disease."  There were additional metastatic lesions noted in the liver, retroperitoneum, bilateral adrenal glands, and enlarged lymph nodes in the abdomen which "are also concerning for metastatic disease."  Another metastatic lesion was found on an magnetic resonance imaging (MRI) scan of the Veteran's brain completed in May 2011.

On VA aid & attendance/housebound status examination later in May 2011, the Veteran was able to feed himself but was unable to prepare his own meals.  He needed assistance in bathing and with other hygiene needs.  He was legally blind.  He did not require nursing home care although he required medication management.  He was unable to manage his own financial affairs.  The physician who completed this examination report stated that the Veteran "was recently diagnosed with metastatic malignant melanoma."

On VA aid & attendance/housebound examination on July 14, 2011, the VA clinician noted that the Veteran was restricted by metastatic melanoma and macular degeneration.  The diagnoses included melanoma with metastases to the lungs, liver, and bones.

The Veteran's death certificate shows that he died on July [redacted], 2011.  The immediate cause of death was malignant melanoma which had existed for months prior to his death.  No autopsy was performed.  

In a letter dated on July 25, 2011, J.S., RN, BSN, stated that the Veteran had been diagnosed as having metastatic melanoma on April 22, 2011 with metastases "to his chest, abdomen, lungs, liver, brain, and bones."  

In a "Supplementary Medical Certification," signed by C.M., D.O., and dated in August 2011, the immediate cause of the Veteran's death was listed as malignant melanoma.  Asbestosis was listed as a "significant condition[] contributing to death but not resulting in the underlying cause" of death.

In a February 2012 opinion, a VA clinician stated that he had not reviewed the Veteran's claims file although he had reviewed the Veteran's VA medical records and relevant medical literature.  This clinician opined that the Veteran's malignant melanoma was less likely than not incurred in or caused by his service-connected asbestosis.  The rationale for this opinion was that there was "no symbiotic relationship between malignant melanoma and asbestosis."  This clinician noted that there were "no records to reveal the recent severity of [the Veteran's] asbestosis" when he was diagnosed as having melanoma in July 2011.  This clinician also stated:

Asbestosis is a disease that begins with diffuse pulmonary fibrosis.  It is generally a pleural disease but may be more centralized in its later stages.  It may also be responsible for bronchogenic cancer in its malignant form as well as malignant mesothelioma.  The only way that this [Veteran's] asbestosis may have contributed to his death is by lowering his pulmonary function while the other cancer was spreading.  There are no recent [pulmonary function tests] to demonstrate the impact of his asbestosis on his lungs.

The VA clinician concluded that, based on a review of the available evidence, it was less likely than not that the Veteran's asbestosis contributed substantially or materially to cause his death.

In a May 2012 addendum to the February 2012 opinion, the VA clinician noted that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "After further assessment, respectfully the opinion remains unchanged.  Medical records list the Veteran's cause of death as Malignant Melanoma.  Research show[s] that there is no link between exposure to asbestos and Malignant Melanoma."  This clinician again opined that the Veteran's malignant melanoma was less likely than not incurred in or caused by his service-connected asbestosis.  The rationale for this opinion was an explanation of the causes of malignant melanoma.  The rationale also was that a review of the medical literature had shown that asbestos can increase the risk of certain cancers such as lung cancer and mesothelioma but the research was not clear whether "cancers of the esophagus, stomach, colon, and kidney...are truly related to asbestos exposure.  It's not clear exactly how asbestos might affect risk for these cancers, but swallowed asbestos fibers might somehow contribute to the risk."

In statements on her July 2012 notice of disagreement, the Appellant asserted that the physician who signed the ""Supplementary Medical Certification" had concluded on this form that the Veteran's asbestosis had caused his fatal metastatic melanoma.  She also noted that the physician who signed this form had been the Veteran's treating physician when he was in hospice care just prior to his death.

In an October 2013 opinion, an independent medical expert concluded that, following a review of the Veteran's claims file, the Veteran's service-connected asbestosis was not responsible for his developing malignant melanoma (which was the cause of the Veteran's death).  This expert opined that it was less likely than not that the Veteran's asbestos exposure was related causally to his developing malignant melanoma.  The rationale for these opinions was that there was "no known relationship between asbestos exposure and malignant melanoma."  The rationale for these opinions also was that "an extensive review" of relevant medical literature showed no support for finding such etiological relationship.  This expert further opined that it was less likely than not that the Veteran's asbestos exposure "resulted in a significant respiratory impairment that would aggravate and adversely affect the outcome of other disease conditions such as malignant melanoma."  The rationale for this opinion was that the Veteran's clinical condition described in his medical records "does not support" a finding that asbestos exposure could have "resulted in debilitation or impairment resulting in a poor functional status that accelerated the Veteran's death."  The expert noted in his rationale that the Veteran had no respiratory symptoms when he was enrolled in the VA system in September 2000 and "was noted to be a non-smoker."  Subsequent VA outpatient treatment records in 2000 and 2002 contained specific findings of no respiratory complaints, dyspnea, cough, sputum, hemoptysis, shortness of breath, and the Veteran was not on respiratory medications.  This expert also noted that pulmonary function testing conducted in April 2002 were "not consistent with a tangible respiratory impairment."  This expert finally opined that it was less likely than not that a service-connected disability other than asbestosis caused or contributed substantially or materially to the Veteran's death.  The rationale for this opinion was that there was no support in the relevant medical literature for a finding that either of the Veteran's service-connected disabilities other than asbestosis (chronic bilateral maxillary sinusitis and residuals of healed iridocyclitis of the left eye) "predispose to or aggravate malignant melanoma."  This expert also noted in his rationale that none of the Veteran's service-connected disabilities were among the recognized risk factors for malignant melanoma.

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant has contended that the Veteran's service-connected asbestosis caused or contributed to his death from malignant melanoma.  She also has argued that the medical evidence (in this case, a "Supplementary Medical Certification" completed by a physician after the Veteran's death whom she identified as the Veteran's treating physician while he was in hospice care just prior to his death) demonstrates an etiological link between the Veteran's service-connected asbestosis and his fatal malignant melanoma.  (The Board notes parenthetically that "malignant" is defined as "having the properties of metastasis" so "malignant melanoma" also is known as "metastatic melanoma."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1091 (30th ed. 2003)).  The record evidence does not support the Appellant's assertions regarding an etiological link between active service and the cause of the Veteran's death.  In fact, the Appellant's argument concerning the "Supplementary Medical Certification" appears to reflect a misreading of this document and the clinical findings noted by the physician who completed this form.  A detailed review of the "Supplementary Medical Certification" shows that asbestosis is listed in a space on the form for listing "other significant conditions contributing to death but not resulting in the underlying cause given in Part I."  The "underlying cause given in Part I" of this form lists malignant melanoma as the immediate cause of the Veteran's death.  In other words, and contrary to the Appellant's argument, the physician who completed the "Supplementary Medical Certification" did not provide an etiological opinion between the Veteran's asbestosis and his fatal malignant melanoma.  In fact, this physician noted only that the Veteran's asbestosis was a "significant condition[] contributing to death but not resulting in the underlying cause" of his death.

The Board's conclusion that the Veteran's service-connected asbestosis did not cause or contribute substantially or materially to his death from malignant melanoma also is supported by a review of the remaining medical evidence of record.  Both the VA examiner in February and May 2012 and an independent medical expert in October 2013 concluded that there was no support for finding an etiological link between the Veteran's service-connected asbestosis and his fatal malignant melanoma.  The VA examiner specifically found in February 2012 that there was "no symbiotic relationship between malignant melanoma and asbestosis."  This clinician again opined in May 2012 after reviewing the Veteran's claims file that his fatal malignant melanoma was less likely than not incurred in or caused by his service-connected asbestosis.  The independent medical expert specifically found in October 2013 that it was less likely than not that the Veteran's asbestos exposure was related causally to his developing malignant melanoma.  This expert further opined that it was less likely than not that the Veteran's asbestos exposure "resulted in a significant respiratory impairment that would aggravate and adversely affect the outcome of other disease conditions such as malignant melanoma."  This expert finally opined that it was less likely than not that a service-connected disability other than asbestosis caused or contributed substantially or materially to the Veteran's death.  The February and May 2012 VA examiner's opinions and the October 2013 independent medical expert's opinion are fully supported by a comprehensive rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Appellant also has not identified or submitted any evidence, to include a medical opinion, which demonstrates that the cause of the Veteran's death is related to active service.  As discussed above, the Appellant's reliance on the "Supplementary Medical Certification" as support for her assertion that the cause of the Veteran's death is related to active service is misplaced and without merit.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for malignant melanoma, for accrued benefits purposes.  The Appellant contends that service connection for malignant melanoma is warranted, for accrued benefits purposes, because, in her view, the Veteran's in-service asbestos exposure caused or contributed to the malignant melanoma diagnosed just prior to his death.  As outlined above, the record evidence does not support the Appellant's assertions regarding an etiological link between the Veteran's in-service asbestos exposure and his fatal malignant melanoma.  The Board acknowledges initially that VA already has conceded the Veteran's in-service asbestos exposure while working as a machinist's mate in the U.S. Navy.  Service connection also is in effect for asbestosis based on this exposure.  It appears that, following his service separation in May 1946, the Veteran first was treated for malignant melanoma in April 2011, several decades later and only a few months prior to his death.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The record evidence shows that, although the Veteran presumably was exposed to asbestos during active service while working as a machinist's mate in the U.S. Navy, there is no medical opinion relating his fatal malignant melanoma to such exposure.  Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has identified or submitted any competent evidence, to include a medical nexus, which relates his malignant melanoma to in-service asbestos exposure.  Thus, the Board finds that service connection for malignant melanoma as due to asbestos exposure, for accrued benefits purposes, is not warranted.

The Appellant also is not entitled to service connection for malignant melanoma, for accrued benefits purposes, on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran's service treatment records show no complaints of or treatment for malignant melanoma at any time during active service, although the Board recognizes that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").   The Board finds it especially significant that, when the Veteran began treatment for malignant melanoma in April 2011, a few months prior to his death, he did not report - and the clinicians treating him for this disease did not indicate - any relevant in-service history or complaints of malignant melanoma.  More importantly, none of these clinicians provided an etiological opinion linking the Veteran's malignant melanoma and active service.  Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has identified any competent evidence, to include a medical nexus, which relates the Veteran's malignant melanoma to active service.  In summary, the Board finds that service connection for malignant melanoma, for accrued benefits purposes, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran, during his lifetime, and the Appellant, after the Veteran's death, have asserted that his symptoms of malignant melanoma have been continuous since service.  They assert that the Veteran continued to experience symptoms relating to malignant melanoma after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of malignant melanoma after service separation.  Further, the Board concludes that the assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the more recently-reported history of continued symptoms of malignant melanoma since active service is inconsistent with the other lay and medical evidence of record.  Indeed, although the Veteran, during his lifetime, and the Appellant, after the Veteran's death, asserted that this disorder began in service, in the more contemporaneous medical history the Veteran gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to malignant melanoma for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1946) and initial reported symptoms related to malignant melanoma in 2011, a few months prior to his death (a 65-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including chronic bilateral maxillary sinusitis and residuals of a left eye disability in 1946 and asbestosis in 2001.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to malignant melanoma.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA for treatment of malignant melanoma in 2011, he did not report the onset of relevant symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for chronic bilateral maxillary sinusitis and residuals of a left eye disability in June 1946, shortly after service, but did not claim service connection for malignant melanoma or make any mention of any relevant symptomatology.  Neither the Veteran, during his lifetime, nor the Appellant, after his death, claimed that symptoms of his malignant melanoma began in (or soon after) service until the Appellant filed her currently appealed claims.  Such statements made for VA disability compensation purposes are of lesser probative value than the Veteran's previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the credibility of the lay assertions of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the lay statements of record as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Ratings & Accrued Benefits

The Appellant contends that she is entitled to increased ratings for the Veteran's service-connected asbestosis, sinusitis, and residuals of a left eye disability, each for accrued benefits purposes.  The Appellant specifically contends that each of these service-connected disabilities was more disabling than evaluated prior to the Veteran's death.

Laws and Regulations

In addition to the laws and regulations governing accrued benefits discussed above, the Board notes that, in general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Prior to the Veteran's death, his service-connected asbestosis was evaluated as 30 percent disabling under 38 C.F.R. § 4.97, DC 6833.  See 38 C.F.R. § 4.97, DC 6833 (2013).  A 30 percent rating is assigned under DC 6833 for asbestosis manifested by a Forced Vital Capacity (FVC) of 65 to 74 percent of predicted value or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 percent of predicted value.  A higher 60 percent rating is assigned for asbestosis manifested by an FVC of 50 to 64 percent of predicted value, DLCO (SB) of 40 to 55 percent of predicted value, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A maximum 100 percent rating is assigned under DC 6833 for asbestosis manifested by an FVC less than 50 percent of predicted value, DLCO (SB) less than 40 percent of predicted value, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  Id.

Prior to his death, the Veteran's service-connected chronic bilateral maxillary sinusitis was evaluated as 10 percent disabling under DC 6513.  See 38 C.F.R. § 4.97, DC 6513 (2013).  A 10 percent rating is assigned under DC 6513 for chronic maxillary sinusitis manifested by 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4-6 weeks) antibiotic treatment or 3-6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A higher 30 percent rating is assigned for chronic maxillary sinusitis manifested by 3 or more incapacitating episodes per year of sinusitis requiring prolonged(lasting 4-6 weeks) antibiotic treatment or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned for chronic maxillary sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.  Id.

Prior to his death, the Veteran's service-connected residuals of a left eye disability was evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.79, DC 6003-6079 (iritis-impairment of visual acuity).  The Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's increased rating claim for a left eye disability was received in April 2005, the revised rating criteria are inapplicable.

The former rating criteria for evaluating eye disabilities, in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14.  The former rating criteria for evaluating eye disabilities also provided that, where service connection is in effect for visual impairment in only one eye (as in this case), the visual acuity in the non-service-connected eye will be considered 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DC's 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the former DC 6003, chronic iritis was to be rated between 10 percent and 100 percent disabling for impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional 10 percent rating during active pathology.  The minimum disability rating during active pathology under the former DC 6003 was 10 percent.  38 C.F.R. § 4.84a, DC 6003 (effective prior to December 10, 2008).

Under the former DC 6079, a 10 percent rating was assigned for impairment of central visual acuity when vision in one eye is correctable to 20/50, 20/70, or 20/100, and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DC 6079 (effective prior to December 10, 2008).

The combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (effective prior to December 10, 2008).  When a Veteran is entitled to disability compensation in only 1 eye, as in this case, the maximum disability evaluation for total loss of vision of that eye is 30 percent unless there is (a) blindness in the other nonservice-connected eye, (b) enucleation of the service-connected eye, or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80 (effective prior to December 10, 2008).  A disability rating of 40 percent is warranted when service connection is in effect in only 1 eye if there is anatomical loss of that eye.  38 C.F.R. § 4.84a, DC 6066.  

VA regulations permit compensation for a combination of service-connected and nonservice-connected eye disabilities when there is blindness in both the service connected and the nonservice connected eye and the nonservice-connected eye disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Factual Background

The record evidence shows that, on VA outpatient treatment in April 2004, the Veteran complained of poor vision in the left eye "and he realizes this is from [age-related macular degeneration]."  He denied any vision or ocular changes since November 2003 although there may have been a "possible very gradual decrease."  A history of iridocyclitis secondary to trauma in service and secondary headaches was noted.  Visual acuity in the left eye was 20/80.  Physical examination of the left eye showed pupil equal, round, and reactive to light and accommodation, intraocular pressure of 12, clear lenses, a paracentral nasal stromal scar, a deep anterior chamber, and a flat iris.  The assessment included geographic dry age-related macular degeneration (ARMD) with possible traumatic maculopathy of the left eye with a history of visual loss initially and progressively following service-connected trauma and an apparent area of more thickened macular scar with a question of whether this was post-traumatic, pseudophakia, a corneal scar of the left eye with a history of trauma, and visual disability.

On VA eye examination in June 2004, the Veteran's complaints included poor vision "even with his glasses."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of an old corneal scar in the left eye, geographic ARMD, pseudophakia, and cataract surgery was noted.  Physical examination of the left eye showed best corrected visual acuity of 20/100, no afferent pupillary defect, full visual field to confrontation, extraocular movements within normal limits, intraocular pressure of 11, mild blepharitis of the eyelid, a corneal scar in the visual axis of the cornea, a deep and quiet anterior chamber, iris within normal limits.  The VA examiner stated:

On further questioning, the [Veteran] reports that there has been some concern about the iridocyclitis that was associated with his injury in the service.  He recognizes that this inflammatory condition of the eye was associated with the trauma at that time.  However, he says that it has cleared up and has been cleared up following his immediate recovery after the injury.  He is no longer bothered by the inflammation in the eye.  However, he suspects that perhaps his vision in the left eye is poor due to the corneal scar that was a result of his trauma.

On VA outpatient treatment in April 2005, the Veteran complained that he "can't see to read" and his vision was worsening.  He reported that he "has to close [his] left eye to even have a chance" of seeing.  He also reported "difficulty seeing his wife when shopping."  Visual acuity was 20/400+1 in the left eye.  Intraocular pressure was 12 in the left eye.  Slit lamp examination of the left eye showed dermatochalasis, inferonasal papillae in the fornice, a nasal paracentral scar, a deep and quiet anterior chamber, a flat iris with post-surgical changes, and an intraocular lens with a clear posterior chamber.  The assessment included geographic ARMD in the left eye with progressively worsening visual acuity "unable to read left side of chart," a history of left eye trauma in service, a fibrous component to a left eye scar "likely post traumatic," a corneal scar of the left eye not involving the visual axis, and significant interference of left eye vision, and pseudophakia.

In June 2005, the Veteran was complaining of progressively worse vision in the left eye "in last few months."  His in-service eye injury and treatment was noted.  Visual acuity in the left eye showed "finger counting at 5 feet (eccentric viewing).  [The Veteran] had difficulty visualizing chart," and no improvement on pinhole testing.  The Veteran's intraocular pressure was 12 in the left eye.  The assessment included a corneal scar of the left eye secondary to trauma, dry geographic ARMD, worsening visual acuity in the left eye, pseudophakia, and refractive error.  

In a July 2005 addendum to the Veteran's June 2005 VA outpatient treatment note, a VA attending optometrist stated that there was no evidence in the Veteran's claims file of traumatic retinal changes in the left eye.  The Veteran's fundus was normal and his visual acuity was 20/20 in the left eye post-trauma in 1946 "and also on exam in 1985 with acuity of 20/25 noted [in the left eye]."  This VA clinician concluded that the Veteran's decreased visual acuity in the left eye was attributable to ARMD.

On VA examination in July 2005, the Veteran complained that he did not benefit from prescription eyeglasses which had been issued by VA in 2004.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  Visual acuity in the left eye was "finger counting at five feet with eccentric viewing," with no improvement on pinhole testing.  Physical examination of the left eye showed no afferent pupillary defect, full visual field to finger counting, blepharitis of the lids and lashes, dermatochalasis of the lids, white and quite conjunctiva, 2 circular corneal scars measuring 0.75 millimeters (mm) and 1.7 mm off of the visual axis and 0.25 mm, post-surgical changes in the iris, a deep and quiet anterior chamber, and intraocular pressure of 12.  The assessment included 2 corneal scars of the left eye secondary to service-connected trauma which "are not on the visual axis and are not affecting visual acuity," dry geographic ARMD with worsening acuity in the left eye caused by geographic atrophy with drusen, pseudophakia which was more likely than not "age related and not a result of trauma," and a refractive error.

In an October 2005 letter, a VA ophthalmologist stated that she had examined the Veteran "on several occasions" since April 2004.  The Veteran's history of service-connected traumatic injury with resultant iridocyclitis in the left eye was noted.  The Veteran "reports that shortly after the injury, his left eye vision began to progressively deteriorate."  He also reported that he "frequently has to close or cover his left eye to view objects."  This VA clinician stated that the Veteran's most recent visual acuity was "counting fingers left eye although upon my last examination with him, his visual acuity was 20/400 left eye."  This clinician also stated that the Veteran had a "small corneal scar in the left eye, but not involving the visual axis, and not contributory to his visual complaints."  This clinician noted that the Veteran "has received low vision rehabilitation services with some improvement of his visual function, though he still has significant difficulties, even with low vision aids."  This clinician concluded that "it is still possible, despite the lack of in-service documentation, that perhaps a subtle maculopathy may have contributed to the subjective visual degradation this [Veteran] reports, and may have also contributed to the earlier onset of macular degenerative changes in his left eye."

On VA outpatient treatment later in October 2005, the Veteran's complaints included a concern about whether "the damage done to the left eye is service related."  He also reported being told that he had glaucoma.  Visual acuity in the left eye was counting fingers at 1.5 feet.  Intraocular pressure in the left eye was 13.  The VA optometrist stated that she "had an extensive discussion with the [Veteran] that although there is a possible traumatic component to the dry ARMD in the left eye it is not possible to definitively assess trauma as the cause of the [Veteran's] vision loss."  This clinician also advised the Veteran that "refractive error tend[s] to change throughout life and that the need for glasses after the military is unlikely associated with trauma."  The assessment included stable dry ARMD, left eye greater than right eye, stable pseudophakia, a stable mid-peripheral corneal subepithelial scar of the left eye secondary to a history of an explosion in service that was "not likely [the] cause of decreased visual acuity," a history of iridocyclitis following in-service explosion with "no signs of associated ocular problems noted today," and near total visual impairment of the left eye.

Following private outpatient treatment in September 2006, D.R.N., O.D., opined that "the optic nerve atrophy is the primary reason this [Veteran] suffered vision loss of his left eye."

In a July 2007 letter, Dr. D.R.N. stated that the Veteran's visual acuity in the left eye was hand motions at 3 feet.  Physical examination of the left eye showed pupil equal, round, and reactive to light and accommodation, full visual field to confrontation, full extraocular movements.  The assessment included ARMD and optic nerve atrophy in the left eye.

The Veteran testified at his August 2007 Board hearing that he had no vision "whatsoever" in his left eye.  See Board hearing transcript dated August 22, 2007, at pp. 5.  He also testified that he was unable to read or drive a car due to worsening symptomatology from his service-connected residuals of a left eye disability.  Id., at pp. 6.

On VA eye examination in August 2010, no relevant complaints were noted.  The Veteran's history of an in-service left eye injury followed by progressive vision loss in the left eye was noted.  He denied "recurrence of iridocyclitis beyond the initial injury/healing."  The Veteran was unable to drive, play the organ, and experienced a loss of independence.  Physical examination of the left eye showed visual acuity of 2/700, no diplopia, constriction of visual field, smooth and full extraocular movements, pupil equal, round, and reactive to light and accommodation, clear and quit lids and lashes, clear and quiet sclera, 2 small corneal scars ("#1 at nine o clock on the visual axis" and 0.75 mm, "#2 one mm inferior to scar #1, less dense, outside visual axis"), a deep and quiet anterior chamber, a normal iris, and intraocular pressure of 11.  The VA examiner stated that the "larger of the two [corneal scars in the left eye] is on the border of the visual axis which could cause light scatter, starbursts, and possibly a reduction of contrast and acuity.  The corneal scars on the left eye do not account for his current level of visual acuity loss in the left eye."  This examiner also stated that "there is suspicion for a possible neovascular membrane process occurring in the left eye along the inferior arcade.  The location of this finding does not influence his central acuity.  This examiner concluded:

In summary, [the Veteran's] current left eye vision loss is likely due to both service connected and nonservice connected causes.  Only to a small extent would I expect there would be contribution from the corneal scar as demonstrated in his record dated 4/4/47 (the unaided visual acuity right eye 20/15 and the left eye 20/20-4 best corrected to 20/20).  

The majority of the contribution is most likely related to the development of macular degeneration in both eyes and not service connected related.  Geographic macular degeneration can be unpredictable in terms of visual acuity loss and symmetry and in contrast it would not be expected that the affect from a corneal scar would continue to contribute to visual decline.

The diagnosis was "[l]egal blindness based on acuity."  

In an April 2011 addendum to the August 2010 VA examination report, the VA examiner stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner opined that the Veteran's left eye vision loss is less likely than not permanently aggravated by his service-connected left eye injury.  The rationale for this opinion was that the Veteran's unaided visual acuity "is noted in the records to be recorded at 20/20-4 following the injury and to 20/20 with correction for the left eye.  Macular degeneration of the left eye is most likely responsible for reduction of acuity found on examination 8/31/10."

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claims for a disability rating greater than 30 percent for asbestosis and for a disability rating greater than 10 percent for chronic bilateral maxillary sinusitis, each for accrued benefits purposes.  The Board notes in this regard that, because the Veteran died approximately 2 months after his filed his increased rating claims, no evidence concerning the severity of his service-connected asbestosis or chronic bilateral maxillary sinusitis contemporaneous to his death could be obtained.  The record evidence physically or constructively on file at the time of the Veteran's death does not show that, during the Veteran's lifetime, his service-connected asbestosis was manifested by an FVC of 50 to 64 percent of predicted value, a DLCO (SB) of 40 to 55 percent of predicted value, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation (i.e., at least a 60 percent rating under DC 6833) such that a disability rating greater than 30 percent is warranted for this disability, for accrued benefits purposes.  See 38 C.F.R. § 4.97, DC 6833.  The Board also notes that, based on a review of the evidence physically and constructively on file at the time of the Veteran's death in July 2011, it appears that the Veteran's service-connected asbestosis was manifested by, at worst, an FVC of 67 percent which was considered "the most reliable indicator of [the] Veteran's current level of disability based on his asbestos-related lung disease" according to the VA examiner when the Veteran was examined for VA disability compensation purposes in May 2002.  

The record evidence physically or constructively on file at the time of the Veteran's death also does not show that, during the Veteran's lifetime, his service-connected chronic bilateral maxillary sinusitis was manifested by 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4-6 weeks) antibiotic treatment or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (i.e., at least a 30 percent rating under DC 6513) such that a disability rating greater than 10 percent is warranted for this disability, for accrued benefits purposes.  See 38 C.F.R. § 4.97, DC 6513 (2013).  It appears that the Veteran's service-connected chronic bilateral maxillary sinusitis was evaluated most recently in December 2000 when he was seen on VA outpatient treatment for complaints of post-nasal drip.  At that time, he denied any history of allergies, asthma, or bronchitis.  Objective examination showed a clear chest.  The assessment included post-nasal drip.  

Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has identified or submitted any competent evidence, to include a medical nexus, dated prior to his death which supports assigning increased ratings for asbestosis or for chronic bilateral maxillary sinusitis, each for accrued benefits purposes.  In summary, the Board finds that the criteria for disability ratings greater than 30 percent for asbestosis and greater than 10 percent for chronic bilateral maxillary sinusitis have not been met, each for accrued benefits purposes.

The Board also finds that the preponderance of the evidence is against the Appellant's claim for a disability rating greater than 10 percent for residuals of a left eye disability, for accrued benefits purposes.  Again, because the Veteran died approximately 2 months after his filed his increased rating claims, no evidence concerning the severity of his service-connected residuals of a left eye disability contemporaneous to his death could be obtained.  The record evidence physically or constructively on file at the time of the Veteran's death shows that, during the Veteran's lifetime, his service-connected residuals of a left eye disability were manifested by, at worst, 2 small corneal scars not on the visual axis of the left eye and reported starbursts at night in the left eye.  The record evidence does not show that, during the Veteran's lifetime, his service-connected residuals of a left eye disability were manifested by worsening visual acuity, total loss of vision in the left eye, or an enucleation or serious cosmetic defect such that an increased rating is warranted, for accrued benefits purposes.  See 38 C.F.R. § 4.84a, DC 6003-6079 (effective prior to December 10, 2008).  

The Board acknowledges that the evidence physically or constructively on file at the time of the Veteran's death indicates that, during his lifetime, his visual acuity in the left eye worsened considerably.  Multiple VA clinicians who saw the Veteran for his service-connected residuals of a left eye disability prior to his death concluded that his worsening visual acuity was due to his non-service-connected ARMD and not to a service-connected eye disability.  The Veteran himself reported on VA eye examination in June 2004 that his iridocyclitis of the left eye "was associated with the trauma at that time.  However, he says that it has cleared up and has been cleared up following his immediate recovery after the injury.  He is no longer bothered by the inflammation in the eye."  A VA attending optometrist stated in July 2005 that there was no evidence in the Veteran's claims file of traumatic retinal changes in the left eye.  This VA clinician concluded that the Veteran's decreased visual acuity in the left eye was attributable to ARMD.  Following VA examination later in July 2005, a different VA examiner specifically diagnosed the Veteran as having 2 corneal scars of the left eye secondary to service-connected trauma which "are not on the visual axis and are not affecting visual acuity," dry geographic ARMD with worsening acuity in the left eye caused by geographic atrophy with drusen, and pseudophakia which was more likely than not "age related and not a result of trauma."  

The Board recognizes that, in an October 2005 letter, a VA ophthalmologist who had seen the Veteran "on several occasions" since April 2004 opined that it was "possible, despite the lack of in-service documentation, that perhaps a subtle maculopathy may have contributed to the subjective visual degradation this [Veteran] reports, and may have also contributed to the earlier onset of macular degenerative changes in his left eye."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

It is not clear to what extent the VA ophthalmologist's October 2005 opinion is supported by "clinical data or other rationale."  This opinion appears to be based on an inaccurate factual premise, as this clinician acknowledged "the lack of in-service documentation" for his findings.  It also is not clear from a review of this opinion whether this clinician was addressing the Veteran's worsening visual acuity or the contended etiological relationship between other eye disabilities and active service (an issue which is not before the Board).  In any event, given the deficiencies in the October 2005 opinion, the Board finds that it is entitled to little probative value.

The remaining evidence of record shows that, prior to the Veteran's death, the symptomatology attributable to his service-connected residuals of a left eye disability had not worsened such that a disability rating greater than 10 percent is warranted, for accrued benefits purposes.  Following outpatient treatment in October 2005, a VA clinician diagnosed the Veteran as having a stable mid-peripheral corneal subepithelial scar of the left eye secondary to a history of an explosion in service that was "not likely [the] cause of decreased visual acuity," and a history of iridocyclitis following in-service explosion with "no signs of associated ocular problems noted today."  Dr. D.R.N. opined in September 2006 that "the optic nerve atrophy is the primary reason this [Veteran] suffered vision loss of his left eye."  Following VA examination in August 2010, the VA clinician again opined that the Veteran's "corneal scars on the left eye do not account for his current level of visual acuity loss in the left eye."  In April 2011, the VA examiner who had seen the Veteran in August 2010 opined that his left eye vision loss was less likely than not permanently aggravated by his service-connected left eye injury.  This examiner also opined that macular degeneration was "most likely responsible for" the Veteran's lost visual acuity seen on the August 2010 VA examination.  All of these opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has identified or submitted any competent evidence, to include a medical nexus, dated prior to his death which supports assigning an increased rating for residuals of a left eye disability, for accrued benefits purposes.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for residuals of a left eye disability have not been met, for accrued benefits purposes.



Extraschedular

The Board must consider whether the Appellant is entitled to consideration for referral for the assignment of extraschedular ratings for the Veteran's service-connected asbestosis, chronic bilateral maxillary sinusitis, or residuals of a left eye disability, for accrued benefits purposes.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned during the Veteran's lifetime for his service-connected asbestosis, chronic bilateral maxillary sinusitis, and residuals of a left eye disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities during the Veteran's lifetime.  This is especially true because the 30 percent rating assigned during the Veteran's lifetime for his asbestosis contemplates moderate disability.  The 10 percent ratings assigned during the Veteran's lifetime for his chronic bilateral maxillary sinusitis and residuals of a left eye disability contemplate mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization during the Veteran's lifetime.  The evidence physically or constructively on file prior to the Veteran's death indicates that he had been retired for many years.  It also shows that he was not hospitalized prior to his death for treatment of any of these service-connected disabilities.  Although the Veteran entered hospice care after he filed his increased rating claims in May 2011, he did not indicate, and the evidence did not show, that his hospice care was for treatment of any of these service-connected disabilities.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met, for accrued benefits purposes.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accrued Benefits - Special Monthly Compensation (SMC)

The Appellant finally contends that she is entitled to SMC, for accrued benefits purposes, because, in her view, the Veteran was so helpless prior to his death as to need the regular aid & attendance of another person.  She also contends that she is entitled to SMC, for accrued benefits purposes, because the Veteran essentially was housebound as a result of his service-connected disabilities prior to his death.

Laws and Regulations

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (2013). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to SMC based on the need for aid & attendance/housebound status, for accrued benefits purposes.  The Appellant contends that she is entitled to SMC based on the need for aid & attendance/housebound status, for accrued benefits purposes, because, in her view, the Veteran either was so helpless prior to his death as to need the regular aid & attendance of another person or was housebound as a result of his service-connected disabilities prior to his death.  The record evidence does not support the Appellant's assertions regarding her entitlement to SMC, however.  It shows instead that, prior to the Veteran's death, he required the regular aid and attendance of another person as a result of non-service-connected disabilities and not as a result of any service-connected disability.  

For example, on VA housebound/aid & attendance examination in May 2011, physical examination of the Veteran showed an unsteady gait.  The examining physician who completed this examination report noted that the Veteran was able to feed himself, although he could not prepare his own meals, and did not need assistance in bathing and tending to other hygiene needs.  This clinician also noted that the Veteran did not require nursing home care, although he required medication management and did not have the ability to manage his own financial affairs.  This clinician stated, "[The Veteran] was recently diagnosed with metastatic malignant melanoma.  He is currently functioning normally with little to no assistance.  I foresee much assistance needed in the near future as treatment and or malignancy progresses."  This clinician finally stated that the Veteran did not need any aids or the assistance of another person for locomotion.  

On VA housebound/aid & attendance examination in July 2011, approximately 9 days before the Veteran's death, a different clinician found that the Veteran was unable to feed himself or prepare his own meals.  This clinician also found that the Veteran needed assistance in bathing and tending to other hygiene needs and required medication management although he did not require nursing home care or have the ability to manage his own financial affairs.  Physical examination of the Veteran showed that he was cachectic with generalized weakness, poor fine motor skills, extreme muscle weakness, a need for "maximum assist," and an inability to perform his activities of daily living "due to generalized muscle weakness."  The July 2011 clinician stated that the Veteran required aids or the assistance of another person for locomotion.  This clinician concluded that the Veteran's metastatic melanoma and macular degeneration restricted his usual activities/functions.  The diagnoses were legal blindness, hypertension, deep vein thrombosis, osteoporosis, and melanoma with metastases to the lungs, liver, and bones.

The Appellant has reported consistently that, prior to his death, the Veteran required the regular aid and attendance of another person or was housebound as a result of his service-connected disabilities, entitling her to SMC, for accrued benefits purposes.  The record evidence physically or constructively on file prior to the Veteran's death does not support the Appellant's assertions regarding her entitlement to SMC.  It shows instead that, prior to the Veteran's death, he required aid and attendance due to non-service-connected disabilities (in this case, malignant melanoma and macular degeneration) and not as a result of his service-connected disabilities (in this case, asbestosis, chronic bilateral maxillary sinusitis, and residuals of a left eye disability).  In summary, because none of the criteria enumerated in 38 C.F.R. § 3.352(a) were met prior to the Veteran's death, the Board finds that entitlement to SMC, for accrued benefits purposes, is not warranted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for malignant melanoma, for accrued benefits purposes, is denied.

Entitlement to a disability rating greater than 30 percent for asbestosis, for accrued benefits purposes, is denied.

Entitlement to a disability rating greater than 10 percent for chronic bilateral maxillary sinusitis, for accrued benefits purposes, is denied.

Entitlement to a disability rating greater than 10 percent for residuals of a left eye disability, for accrued benefits purposes is denied.

Entitlement to special monthly compensation based on the need for aid & attendance/housebound status, for accrued benefits purposes, is denied.



___________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


